             ..           Case 3:19-cr-00475-DMS Document 51 Filed 02/26/21 PageID.104 Page 1 of 2
       l AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

                                                            UNITED STATES DISTRICT COURT
                                                                    SOUTHERN DISTRICT OF CALIFORNIA
                              UNITED STATES OF AMERICA                                                     JUDGMENT IN A CRIMINAL CASE
                                         V.                                                                (For Offenses Committed On or After November 1, 1987)

                               CARLOS MUNOZ-RODRIGUEZ                                                          Case Number:              19CR0475-DMS

                                                                                                           Chelsea Estes FD
                                                                                                           Defendant's Attorney
            USM Number                                 39244298
             □
            THE DEFENDANT:
            XD pleaded guilty to                1 of the Information
            count(s)
            D was found guilty on count(s)
                after a olea of not e:uiltv.
            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following; offense(s):
                                                                                                                                                                               Count
            Title & Section                                Nature of Offense                                                                                                  Number(s)
            8 USC 1326                                     REMOVED ALIEN FOUND IN THE UNITED STATES                                                                              1




                The defendant is sentenced as provided in pages 2 through                                               2             of this judgment.
            The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
             D     The defendant has been found not guilty on count(s)
             D     Count(s)                                                                        is              dismissed on the motion of the United States.

                    Assessment: $100.00


             D      JVTA Assessment*: $
                    *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
             181 No fine                             D Forfeiture pursuant to order filed                                                                             , included herein.
                   IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
            change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
            judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
            any material change in the defendant's economic circumstances.

                                                                                                           February 26. 2021
                                                                                                           Date of Imposition of Sentenc


- -- - -- --- ---- --- ----- ---- ---- ---- ------- -- - -- ---- ---- ------ -- - - -------------------- -------HON-;-Hana- ·; -- abraw-------- -- -- ----------- ----------------- ----------------- --------------
                                                                                                           UNITED STATES DISTRICT JUDGE
          ,.,    Case 3:19-cr-00475-DMS Document 51 Filed 02/26/21 PageID.105 Page 2 of 2
    /
        AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

        DEFENDANT:                 CARLOS MUNOZ-RODRIGUEZ                                                   Judgment-Page 2 of2
        CASE NUMBER:               19CR04 75-DMS

                                                          IMPRISONMENT
         The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
         FIFTEEN (15) MONTHS.




         □      Sentence imposed pursuant to Title 8 USC Section 1326(b).
         □      The court makes the following recommendations to the Bureau of Prisons:




         □      The defendant is remanded to the custody of the United States Marshal.

         □      The defendant must surrender to the United States Marshal for this district:
                □     at   --------- A.M.                             on   ------------------
                □     as notified by the United States Marshal.

                The defendant must surrender for service of sentence at the institution designated by the Bureau of
         □      Prisons:
                □     on or before
                □     as notified by the United States Marshal.
                □     as notified by the Probation or Pretrial Services Office.

                                                               RETURN
         I have executed this judgment as follows:

                Defendant delivered on   ------------- to ---------------
         at ____________ , with a certified copy of this judgment.


                                                                         UNITED STATES MARSHAL


                                             By                    DEPUTY UNITED STATES MARSHAL



                                                                                                               19CR0475-DMS
l
l
